1

2

3

4


                                                                      ~~., I 12019



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



    UNITED STATES OF AMERICA,                         CASE N0. CR 18-0354-DSF-25

                            Plaintiff,

              vs.                                     ORDER OF DETENTION

    JOSE GARIBAY,


                            Defendant.




                                               I

        A. ^~ On           motion   of   the       Government   in   a   case allegedly

        involving:

             1.      ( )    a crime of violence.

             2.      ( )    an   offense       with     maximum      sentence        of life

             imprisonment        or death.

             3.     /~~     a narcotics or controlled substance offense with

             maximum sentence of ten or more years.

             4.      ( )    any felony - where defendant convicted of two or

             more prior offenses described above.
 1               5.    ( )    any   felony   that   is   not   otherwise   a   crime of

 2               violence that involves a minor victim, or possession or use

 3               of a firearm or destructive device or any other dangerous

 4               weapon, or a failure to register under 18 U.S.C. ~ 2250.

 5         B.   ~)     On motion by the Government/ ( ) on Court's own motion,

 6         in a case allegedly involving:

 ~              ~~n the further allegation by the Government of:

 8               1.    ~~ a serious risk that the defendant will flee.

 9               2.    ( )    a serious risk that the defendant will:

10                     a.     ( )   obstruct or attempt to obstruct justice.

11                     b.     ( )   threaten, injure or intimidate a prospective

12                     witness or juror, or attempt to do so.

13         C.    The Government         is/ ( ) is not entitled to a rebuttable

14         presumption that no condition or combination of conditions will

15         reasonably assure the defendant's appearance as required and the

16         safety or any person or the community.

17

18                                           II

19         A.     )    The Court finds that no condition or combination of

20         condition       will reasonably assure:

21               1.    (      the appearance of the defendant as required.

22              \~ and/or

23               2.   ~ the safety of any person or the community.

24         g,          The Court finds that the defendant has not rebutted by

25         sufficient evidence to the contrary the presumption provided by

26         statute.

27   ///

28   ///


                                             -2-
 1                                               III

 2         The Court has considered:

 3         A.    the    nature       and   circumstances   of   the    offense (s)    charged,

 4         including whether the offense is a crime of violence, a Federal

 5         crime of terrorism, or involves a minor victim or a controlled

 6         substance, firearm, explosive, or destructive device;

 ~         B.    the weight of evidence against the defendant;

 8         C.    the history and characteristics of the defendant; and

 9         D.    the nature and seriousness of the danger to any person or the

10         community.

11

12                                               IV

13         The Court also has considered all the evidence adduced at the

14   hearing    and    the     arguments    and/or     statements     of   counsel,   and   the

15   Pretrial Services Report/recommendation.

16

17                                                U

18         The Court bases the foregoing finding s) on the following:

19         A.    ~)     As to flight risk:

20                                         salsdt~~ ~e ~6~se ~~s~.r
21                              ~S~I✓vl        V1~GV'~vY~ .•~ ~P~~G/-z~.

22                           jitlS/~D /'       A 6,s G DrYp ~/1/<0

23                                                    yr
24

25

26   ///

27   ///

28   ///


                                                 -3-
B.      ~   As to danger:

               ~Gl7//!~ ~ ~l ~ s




                                   VI

A.   ( )    The Court finds that a serious risk exists the defendant

will:

     1.      ( )   obstruct or attempt to obstruct justice.

     2.      ( )   attempt to/ ( ) threaten, injure or intimidate a

        witness or juror.

B.      The Court bases the foregoing findings) on the following:




                                   VII

A.   IT IS THEREFORE ORDERED that the defendant be detained prior

to trial.

B.   IT IS FURTHER ORDERED that the defendant be committed to the

custody of the Attorney General for confinement in a corrections

facility    separate,   to   the    extent   practicable,   from   persons

awaiting or serving sentences or being held in custody pending

appeal.
1        C.   IT   IS   FURTHER    ORDERED     that    the   defendant   be   afforded

2        reasonable opportunity for private consultation with counsel.

3        D.   IT IS FURTHER ORDERED that, on order of a Court of the United

4        States or on request of any attorney for the Government, the

         person in charge of the corrections facility in which defendant

        is confined deliver the defendant to a United States marshal for

        the   purpose    of   an   appearance     in    connection   with     a   court

         proceeding.




    DATED:    ~ J ~~`I                            S~   dt--
                                             SUZANNE H. SE      L
                                             UNITED STATES      AGISTRATE JUDGE




                                         -5-
